            Case 1:19-cv-00247-APM Document 40 Filed 04/23/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                      DISTRICT OF COLUMBIA


 MONTE SILVER and MONTE SILVER, LTD., an )
 Israeli corporation,                        )
                                             )
                   Plaintiffs,               )        CASE NO. 1:19-cv-247-APM
          vs.                                )
                                             )
 INTERNAL REVENUE SERVICE; UNITED            )
 STATES DEPARTMENT OF THE TREASURY; )
 CHARLES RETTIG, in his official capacity as )
 Commissioner of Internal Revenue; and
                                             )
 STEVEN MNUCHIN, in his official capacity as
                                             )
 United States Secretary of the Treasury,
                                             )
                                             )
                   Defendants
                                             )
                                             )




                    PLAINTIFFS’ MOTION FOR EXPEDITED CONSIDERATION OF
                THEIR MOTION TO COMPLETE THE ADMINISTRATIVE RECORD AND
                                FOR OTHER APPROPRIATE RELIEF

       Plaintiffs respectfully request that the Court expedite its consideration of their motion to

complete the administrative record and for other appropriate relief. Pursuant to Local Civil Rule

7(m), Plaintiffs’ counsel has discussed this motion with government counsel who has authorized

plaintiffs to represent that the Government opposes the motion.

       As good cause for allowance of this motion, plaintiffs state that the Court’s order of

February 28, 2020, established a briefing schedule for submission of summary judgment briefs. In

part, that order required defendants to file the administrative record relating to the challenged

regulation on April 2, 2020, and required plaintiffs to file their motion for summary judgment on

May 19, 2020. Upon review of defendants’ April 2 submission, plaintiffs discovered several

                                                  1
             Case 1:19-cv-00247-APM Document 40 Filed 04/23/20 Page 2 of 3



omissions and promptly brought those issues to the attention of defendants’ counsel. Counsel

were unable to resolve plaintiffs’ concerns in a series of telephone conversations and an exchange

of letters. Accordingly, plaintiffs have filed a motion to complete the administrative record and for

other appropriate relief.

       Plaintiffs request expedited consideration of that motion to allow for resolution of this

dispute in time for plaintiffs to file their summary judgment motion on May 19, 2020, as required

by the Court’s order. The summary judgment motion currently being drafted by plaintiffs relies

upon several documents which were not included in defendants’ April 2 submission. At present,

defendants have indicated that they will likely object to the portions of plaintiffs’ summary

judgment motion which rely upon documents not included in defendants’ submission of April 2,

2020. Thus, it seems inevitable that the Court will be called upon to rule on the propriety of

plaintiffs’ reliance upon the disputed documents.

       Briefing on the summary judgment motion will be needlessly complicated if the dispute

regarding the contents of the administrative record is not resolved promptly. Both parties will be

required to present their arguments in the alternative to account for

both—(1) a scenario where completion of the record is allowed, and (2) a scenario where

completion of the record is not allowed. Plaintiffs submit that such a presentation of the merits of

the case is not in the interest of the parties, the court, or substantial justice.




                                                     2
            Case 1:19-cv-00247-APM Document 40 Filed 04/23/20 Page 3 of 3



       WHEREFORE, plaintiffs respectfully request that the Court issue an order establishing a

briefing schedule on the motion to complete the administrative record which requires defendants

to file their opposition to the motion on or before April 27, 2020, and plaintiffs to file any reply by

April 30, 2020.




DATED: April 23, 2020

                                                        Respectfully submitted,

                                                        /s/ Stuart J. Bassin
                                                        STUART J. BASSIN
                                                        The Bassin Law Firm PLLC
                                                        1629 K Street, NW, Suite 300
                                                        Washington, DC 20006
                                                        202/895-0969
                                                        sjb@bassinlawfirm.com




                                                    3
